ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Presiding Judge.
The. appellant challenges the correctness of the holding in our original opinion that the complained of argument “reveals an appeal for a strict enforcement of the law and presents no error.”
While we do not care to place our stamp of approval upon the argument, we remain convinced that in view of the objection made and the court’s ruling, the complained of remarks are not ground for reversal.
The ground of objection was “He is trying to inject sex into this thing.” The objection was sustained.
*348The county attorney then stated: “I am making the argument about safety and how people get all rowZed up.”
The court then instructed the jury: “ * * you don’t consider anything about sex in this case at all.”
The appellant’s counsel made no request for such instruction or for further instruction, and did not make known to the court by exception or motion that he was dissatisfied with the court’s ruling.
Bridewell v. State, 134 Tex.Cr.R. 77, 114 S.W.2d 259, cited by appellant, was a prosecution for rape. The bill of exception certified that the arguments complained of were highly prejudicial. Part of the argument was “Why did he not let me prove that he tried to assault other little girls if he wanted to be fair?”
We do not agree that Bridewell v. State is authority for reversing this conviction.
Appellant’s motion for rehearing is overruled.